IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,237-01 and WR-63,237-02


EX PARTE PERRY EUGENE WILLIAMS





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 856243-A IN THE 178TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On June 4, 2002, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  Applicant's direct appeal
is currently pending before this Court.  Williams v. State, No. AP-74,391.
	Applicant presents three allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  Although an evidentiary hearing was not
held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
	This Court has also reviewed a document entitled "Notice Of Desire To Raise
Additional Habeas Corpus Claims."  Because this document was filed after the deadline
provided for an initial application for habeas corpus, we find it to be a subsequent
application.  See Art. 11.071.  We further find that the document fails to meet one of the
exceptions provided for in Section 5 of Article 11.071 and, thus, have no authority to do
anything other than dismiss this subsequent application as an abuse of the writ. 
	IT IS SO ORDERED THIS THE 26TH DAY OF NOVEMBER, 2008.

Do Not Publish